DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-3, 7-11, and 15-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a branch receptacle controller (BRC) having a microcontroller, a voltage condition monitor, and at least one bistable relay associated with the at least one power receptacle for supplying AC power to the at least one power receptacle from an external AC power source, the voltage condition monitor is operably coupled with the microcontroller of the BRC, the at least one bistable relay having contacts able to be set to an open position and to a closed position; the BRC further configured to determine a loss of input voltage from the external AC power source, and to toggle the bistable relay, when the bistable relay is in a closed position, to an open position upon the detection of an AC power loss condition, the BRC configured to selectively close the bistable relay after AC power is restored, the voltage condition monitor is configured to determine the AC power loss condition by detection of a drop of a voltaqe below a threshold.”
Regarding claim 10 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a branch receptacle controller (BRC) including a microcontroller, a voltage condition monitor, and a plurality of bistable relays associated with the at least one power receptacle for supplying AC power to the at least one power receptacle from an external AC power source, each of the bistable relays having contacts able to be set to an open position and to a closed position, the voltage condition monitor is operably coupled with the microcontroller of the BRC; the BRC further configured to determine a loss of input voltage from the external AC power source, and to toggle any one or more of the bistable relays which is a closed position to an open position upon the detection of an AC power loss condition; the BRC further configured to control the plurality of bistable relays such that the one or more bistable relays that were previously in a closed position prior to the AC power loss condition, and which had been opened by the BRC upon detection of the AC power loss condition, are all sequentially commanded to again be closed after the AC power is restored, in a manner that limits an in-rush of current to the PDU, the voltage condition monitor is configured to determine the AC power loss condition by detection of a drop of voltage below a threshold.”
Regarding claim 19 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…using a branch receptacle controller (BRC) having a microcontroller and at least one bistable relay associated with the AC power receptacle for supplying AC power to the AC power receptacle from an external AC power source, the at least one bistable relay having contacts which are able to be set to an open position and to a closed position; using the BRC to monitor the voltage of the external AC power source, and to detect when a loss of AC power is about to occur; in response to a detected imminent loss of AC power, using the BRC to toggle the bistable relay, when the bistable relay is currently in a closed position immediately before power is lost, to an open position, before power to the BRC is lost; and using the BRC to monitor a state of the at least one bistable relay and to command the bistable relay to close after AC power is restored, wherein using the BRC to monitor the voltage of the external AC power source, and to detect when a loss of AC power is about to occur includes determining the AC power loss condition by detection of a drop of a voltaqe below a threshold.”
Claims 2-3, 7-9, 11, and 15-18 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836